DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues:
First Argument (from pages 6-8 of the applicant’s remarks as filed 12/20/2021). “A reference may be said to teach away…rejection of claim 1”
Second Argument (from pages 8-9 of the applicant’s remarks as filed 12/20/2021). “Tsuji is not analogous art…. , and the rejection is not prima facie”
Third Argument (from pages 9-12 of the applicant’s remarks as filed 12/20/2021). “A modification of a primary reference is not obvious … not obvious to modify Tsuji to compare with claim 1”.
Examiner respectfully disagrees all of the allegations as argued. Examiner, in his previous office action, gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. 
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. 
With respect to the applicant's arguments:
 Argument 1 examiner respectfully submits that the current supply 10 in Tsuji is described and shown as a constant current supply supplying a fixed current (paragraph 5 of translation), and this would meet the constant current circuit claimed. Noted that the examiner relies on Fig. 8 of Tsuji to teach constant current source and three terminals amplifier element such as transistor PNP and the applicant also point out the paragraph 
With respect to the second and third arguments a dc block capacitor at the output should not significantly reduce the dynamic range of an AC signal. And DC blocking capacitors a widely used for isolation between stages. 
Arguments 2 & 3 examiner respectfully submits that at least constant current source and three terminal device as shown in Fig. 8 of Tsuji which appear having similarly arrangement to the Fig. 1 of the application and where the Fig. 8 of Tsuji can be used in the audio amplifier circuit, it is noted that Tsuji states “semiconductor integrated circuit in first paragraph of page 1. Hence, the circuit of Tsuji and circuit of Schiebold can be used in the same field of electronics, and it is obvious to modify the circuit of Tsuji with the teaching of Schiebold would provide benefits and improvement to the circuit of Tsuji.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (IDS submitted by the applicant, of record) in view of Schiebold (US 5,498,997 A, or record).

    PNG
    media_image1.png
    293
    388
    media_image1.png
    Greyscale


With respect to the applicant's arguments:
Regarding claim 1, Tsuji (Fig. 8) teaches a constant consumption current output circuit of an audio amplifier, the output circuit configured to prevent a reaction of a signal output from flowing into a power circuit, the output circuit comprising: a battery (not shown, where battery can be used, see Fig. 1,  battery 4,  US 3967207 A to Wheatley), wherein the battery is the power circuit; an audio load (no specific load shown, where load 12 of Fig. 8 of Tsuji can be a speaker, see Fig. 3 of Schiebold); a three-terminal amplifier element having an input terminal (e.g. base terminal), an output terminal (e.g. collector terminal), and a common terminal (e.g. emitter terminal); and a constant current circuit (e.g. 10) connected to said common terminal and supplying approximately a constant current to said three-terminal amplifier element, characterized 
Schiebold (Fig. 3) teaches an amplifier circuit having a capacitor being connected between a common terminal (e.g. a terminal between the transistor and current source Is) and a speaker.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to implement the circuit of Tsuji with the teaching of Schiebold to provide the benefits of blocking dc current noise reduction to the output and also for isolation between stages.
Accordingly, as an obvious consequence above, the combination further teaches the capacitor is a capacitor (see capacitor of Fig. 3, Schiebold for instance) for shutting out direct current is provided between said connection point and the audio load.
Regarding claim 4, Tsuji (Fig. 8) teaches a constant consumption current output circuit of an audio amplifier, the output circuit configured to prevent a reaction of a signal output from flowing into a power circuit, the output circuit comprising: 
a battery, wherein the battery is the power circuit; an audio load (battery and audio load see above discussion);
a three-terminal amplifier element (see Fig. 8) having an input terminal (e.g. base), an output terminal (e.g. emitter), and a common terminal (e.g. collector); and 
a constant current circuit (10) connected to said output terminal and supplying approximately a constant current to said three-terminal amplifier element, wherein the 
Schiebold (Fig. 3) teaches an amplifier circuit having a capacitor being connected between a common terminal (e.g. a terminal between the transistor and current source Is) and a speaker.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to implement the circuit of Tsuji with the teaching of Schiebold to provide the benefits of blocking dc current noise reduction to the output and also for isolation between stages.
Accordingly, as an obvious consequence above, the combination further teaches the amplified output is the signal output and the capacitor is a capacitor (see capacitor of Fig. 3, Schiebold for instance) for shutting out direct current and is provided between said connection point and the audio load.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuji (IDS submitted by the applicant, of record) in view of Schiebold (US 5498997 A, or record) (hereinafter, the combination) in view of Hile et al (US 6,725,109 B2, or record) (hereinafter, Hile).
Regarding claim 2, the combination (Tsuji, Schiebold) further characterized in that said three-terminal amplifier element is an element except for a plurality of three-terminal amplifier elements are Darlington connected.
However, Hile (Fig. 3) does teaches an electronic circuit comprising a well-known Darlington transistor (340) being connected between input terminal 330 and speaker 310) wherein the Darlington transistor provide the benefits of improving gain and performance of the circuit.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the circuit of the combination with the teaching of Hile to improve gain and performance of the circuit.
Accordingly, as an obvious consequence above, the combination further teaches wherein a plurality of three-terminal amplifier elements are Darlington connected (see detail Fig. 3 of Hile, Darlington transistor 340).

Allowable Subject Matter

Claim 3 is allowable.
The following is an examiner’s statement of reasons for allowance: Claim 3 is allowable for the same reasons as discussed in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843